UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 12, 2010 Lyris, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10875 01-0579490 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification Number) 6401 Hollis St., Suite 125 Emeryville, CA 94608 (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code: (800) 768-2929 Not Applicable(Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 12, 2010 Lyris, Inc. announced its financial results for the third quarter of its 2010 fiscal year. A copy of the press release announcing the same is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Item 2.02, including Exhibit 99.1 attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release, dated May 12, 2010 titled “Lyris, Inc. Reports Third Quarter Fiscal 2010 Results; Lyris HQ Customer Count Increases 60 Percent Year-Over-Year” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lyris, Inc. By: /s/ Luis Rivera Name: Luis Rivera Title: Chief Executive Officer Date: May 12, 2010 LYRIS, INC.
